DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/22 has been entered.
 
Claim Objections
Claims 1-8 and 10-12 are objected to because of the following informalities:  
As to claim 1, the examiner recommends amending lines 5-6 to recite “a microcontroller that receives a first signal from the first force sensor and a second signal from the second force sensor” to clarify what the first signal is being received from.  
Claims 2-7 are objected to as they depend from claim 1.
As to claim 8, “herein” in line 10 should likely read wherein.
As to claim 8, “determined” in line 11 should likely read determine.
Claims 10-12 are objected to as they depend from claim 8.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the force sensor”, which is unclear because claim 1 refers to a first force sensor and a second force sensor. It will be assumed that claim 2 could refer to either sensor.
Claim 7 recites the limitation “the force sensor” in two instances, which is unclear because claim 1 refers to a first force sensor and a second force sensor. It will be assumed that claim 7 could refer to either sensor.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rios et al. (US 2017/0136185 A1, hereafter ‘Rios’) in view of Perthu (US 2016/0193428 A1, cited previously).
As to claim 1, Rios discloses a medical device (Figs. 2A-2B) comprising: an insulin pen (syringe 200) with a pen needle (230) attached thereto, a second force sensor (pressure sensor within data cap 240 – see para 0047) arranged on a thumb button of the insulin pen (Fig. 2A, 2B, para 0047), a microcontroller (106, para 0044) that receives a second signal from the second force sensor during an injection (para 0014, 0015, 0047); wherein the microcontroller is programmed to determine, from the second signal received during the injection, whether or not the injection was properly administered (see para 0049; warnings given are directly related to proper administration of the injector); and at least one of an audible indicator and a visual indicator controlled by the microcontroller (para 0049, 0050).
Rios is silent to a first force sensor arranged on a hub face of the pen needle, and thus the microcontroller also receiving a first signal and being programmed to determine from the first signal, whether or not the injection was properly administered.
Perthu discloses an injection device having a first force sensor (see para 0117-0122) arranged on a housing of the device, and a microcontroller receiving a first signal and being programmed to determine from the first signal, whether or not the injection was properly administered (see para 0117-0122, and indication of how much pressure is being applied is directly indicative of proper/improper administration; furthermore the increasing or decreasing of light intensity and turning on or off an alternative light source means some form of controller must necessarily be present).
It would have been obvious to one having ordinary skill in the before the effective filing date of the present invention to have modified Rios in view of Perthu such that Rios comprises a first force sensor arranged on a hub face of the pen needle, and thus configure the microcontroller for also receiving a first signal and being programmed to determine, from the first and second signals received during the injection, whether or not the injection was properly administered. One would have been motivated to do so so that Rios additionally takes into account a force sensor placed on a distal end of the device when determining proper operation of the device (see para 0117-0122 of Perthu).

As to claim 3, Rios in view of Perthu teaches the medical device of claim 1 as described above. Rios further discloses a power supply (battery 110) supplying power to the microcontroller (see para 0044, 0046 of Rios).


Claims 2, and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rios in view of Perthu as applied to claim 1 above, and further in view of Kaula et al. (US 2016/0361545 A1, cited previously and hereafter 'Kaula').
As to claim 2, Rios in view of Perthu teaches the medical device of claim 1, but they do not teach the device further comprising an amplifier to amplify an analog signal of the force sensor, and an analog to digital converter to convert the amplified signal to digital.
However, Kaula teaches a medical device (handheld patient feedback tool 500; see fig. 9) comprising a microcontroller (microcontroller 525 (see Fig. 9, para 0084) which controls a visual indication (para 0086 teaches how microcontroller can control LED indicators) and receives a signal from a sensor (para 0084)). Kaula further teaches an amplifier for amplifying an analog signal from the sensor (para 0084 teaches how resulting signal from sensor is amplified) and an analog to digital converter to convert the amplified signal (see para 0084). Amplifiers and AD converters are thus known in the art to manipulate signals from sensors for data acquisition. Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the present invention to have modified Rios/Perthu to include an amplifier and AD converter in the controller to use the signal from the force sensor for an audible indication through the speaker (or alternatively provide a visual indicator in the form of an LED) for providing feedback to the user regarding a signal from the sensor (see para 0084-0086 of Kaula).

As to claim 4, Rios in view of Perthu teaches the medical device of claim 3 as described above. Rios further discloses wherein the power supply is a battery (see para 0044, 0046), but is silent to a voltage regulator to regulate power from the power supply, and a charge management controller to regulate the charge of the battery. However, Kaula teaches an implantable device for neurostimulation (para 0036 describing implantable pulse generator) containing a compartment for voltage regulation (para 0076 teaches how implantable pulse generator contains printed circuit board and para 0083 teaches printed circuit board can contain voltage regulator) and a device for controlling the charge of the implantable device (para 0053 teaches user inputs allowing control of charging the implantable pulse generator). It would have been obvious to a person having ordinary skill in the art to include these additional control components in Rios such that Rios further comprises a voltage regulator to regulate power from the power supply, and a charge management controller to regulate the charge of the battery in order to conserve power supplied to and used by the device (see para 0053, 0083 of Kaula).
As to claim 5, Rios in view of Perthu and Kaula teaches the medical device of claim 4 as described above. Rios and Perthu are silent to the limitations of claim 5, however Kaula teaches wherein the battery is a rechargeable battery (para 0085 teaches battery 520 is rechargeable). It would have been further obvious to one having ordinary skill in the art, when modifying Rios/Perthu, to further do so such that the battery is a rechargeable battery, so that the battery can be re-powered for further use (see para 0085 of Kaula).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rios in view of Perthu as applied to claim 1 above, and further in view of Yodfat et al. (US 8,641,672 B2, cited previously and hereafter ‘Yodfat’).
As to claim 6, Rios in view of Perthu teaches the medical device of claim 1 as described above. Rios further discloses a battery (110; see para 0044, 0046) but is silent to a USB port for connecting the microcontroller to external device, and for receiving power to charge the battery.
Yodfat teaches a medical device (dispensing unit 10) comprising a USB port (1716; see Fig. 9) for connecting a microcontroller (controller module – see para beginning line 44 col. 11) to an external device (portable recharging unit 30; though also see lines 43-51 col. 5) and for receiving power to charge a battery (see abstract, lines 41-46 col. 8, lines 2-8 col. 9, lines 34-39 col. 10, lines 10-26 col. 16).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Rios/Perthu in view of Yodfat to include a USB port for connecting the microcontroller to an external device, and for receiving power to charge the battery. One would have been motivated to do so in order to allow for data transfer to/from the microcontroller of Green (as modified above) and to provide power/recharging to electronic components of Rios (see above-cited portions of Yodfat).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rios in view of Perthu as applied to claim 1 above, and further in view of Jensen et al. (US 9,108,006 B2, cited previously and hereafter 'Jensen').
As to claim 7, Rios in view of Perthu teaches the medical device of claim 1, but is silent to a memory containing program instructions to follow rules based on data received from the force sensor, and to provide feedback via the at least one indicator based on a measured applications force measured by the force sensor.
Jensen teaches a memory (“the control circuitry is adapted to store the measured values in an internal storage for later recall”) containing program instructions to follow rules based on data received from the force sensor, and to provide feedback via the at least one indicator based on a measured applications force measured by the force sensor (“Alternatively, or in addition, the control circuitry is adapted to process the measured value, to compare it with pre-defined stored values and to provide an alert to the user of the device, if the measured value falls outside normal operating conditions” – see lines 42-50 col. 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Rios (as already modified above) to include a memory containing program instructions to follow rules based on data received from the force sensor, and to provide feedback via the at least one indicator based on a measured applications force measured by the force sensor. One would have been motivated to do so in order to allow for the microcontroller to provide feedback to a user based off of sensor readings as they are compared to stored values and if they are measured to fall outside of normal operating conditions (see lines 42-50 col. 5 of Jensen).


Allowable Subject Matter
Claims 8 and 10-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
As to claim 8, none of the prior art of record, whether alone or in combination, teaches or makes obvious the limitations of A medical device comprising: an insulin pen for receiving a pen needle at a pen needle attachment portion; an adapter assembly that attaches to the attachment portion of the insulin pen, and which receives the pen needle on an opposite end of the adapter assembly; the adapter assembly comprising a first force sensor, a sensor housing and a transfer needle assembly that provides a fluid conduit between the pen needle and the insulin pen; a second force sensor associated with a thumb button of the insulin pen; and a microprocessor that receives a first signal from the first force sensor and a second signal from a second force sensor during an injection; and herein the microprocessor is programmed to determined, from the first and second signals received during the injection, whether or not the injection was properly administered.
Claims 10-12 depend from claim 8.

Response to Arguments
Applicant’s arguments with respect to each of the claims have been considered but are moot because the arguments do not apply to the rejections being used in the current office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/Primary Examiner, Art Unit 3783